DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1 directed to claims 1-4 in the reply filed on October 18, 2022 is acknowledged.
Claims 5-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-4 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 and January 5, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0309234 to Bauer et al. (a copy of the foreign priority document German Patent No. DE102019204015 to Bauer et al. is also included with this action).
Regarding claim 1, the Bauer publication teaches a work vehicle comprising: a wheel differential mechanism having an output shaft 8 and a differential case 4; an axle 3 located on a vehicle body lateral outer side of the wheel differential mechanism 2 and interlocked with the output shaft; a planetary reduction mechanism 11 provided between the output shaft and the axle, and configured to downshift power of the output shaft and transmit resultant power to the axle; a brake 5 configured to apply friction braking power to the axle via the output shaft 8, the brake having a friction plate 22 latched to a region of the output shaft between the differential case and the planetary reduction mechanism; and a support member 21 supporting the output shaft between the differential case and the planetary reduction mechanism, the support member being configured to engage the output shaft relative immovably in a direction along an axis of the output shaft.  See Figs. 1 and 2.
Regarding claim 2, the support member 21 supports a region of the output shaft between the friction plate and the planetary reduction mechanism.  See Fig. 1.
Regarding claim 3, the support member is a bearing 20 that fits onto the output shaft. See Figs. 1 and 2 and paragraph 0028.
Regarding claim 4, the brake includes a friction plate receiving part (this is interpreted as the right side of the support 21 shown in Fig. 2.) supporting the friction plate pressed in the direction along the axis of the output shaft, and the bearing is supported by the friction plate receiving part.  See paragraphs 0025-0028.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2018/0339549 to Masuda and U.S. Publication No. 2018/0290870 to Masuda both teach a planetary gear and brake, but not a support member.
European Patent No. WO2018066316 to Dewa et al. teaches a brake on an output shaft.
European Patent No. EP3144171 to Kurihara teaches a planetary gear with a brake.
German Patent No. DE102019204015 to Bauer et al. is the foreign priority document to the U.S. Publication used in this rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655